Exhibit 10(m)

 

05/06/03

 

SECOND AMENDMENT

OF

TRUST AGREEMENT FOR TCF FINANCIAL
SENIOR OFFICERS DEFERRED COMPENSATION PLAN

 

THIS AGREEMENT is made this 30th day of June, 2003 by and between TCF Financial
Corporation, a Delaware corporation, (“TCF Financial”) and The First National
Bank in Sioux Falls (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, TCF Financial and the Trustee have heretofore entered into a trust
agreement, dated as of October 1, 2000, (the “Agreement”) creating the Trust for
TCF Financial Senior Officers Deferred Compensation Plan, which Agreement, as
amended, is now in full force and effect;

 

WHEREAS, TCF Financial has reserved the power to amend the Agreement pursuant to
Section 9.1 thereof; and

 

WHEREAS, TCF Financial and the Trustee wish to amend the Agreement in certain
respects;

 

NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

 

1.                                      FUNDING OBLIGATION.  Effective January
1, 2003, Section 2.1 of the Agreement is amended to read in full as follows:

 

Section 2.1.  From time to time the Companies shall make contributions of cash,
TCF Financial common stock, and such other property as may be acceptable to the
Trustee.

 

(a)                                  Each contribution shall be accompanied by
either (i) a statement designating the Plan participant on behalf of whom such
contribution is being made and, if more than one account has been established
for such participant pursuant to Section 4, the account to which such
contribution will be credited, or (ii) a statement that the contribution is not
designated for any participant’s account, but instead is to be applied to the
payment of future Trust expenses.

 

(b)                                 The amounts contributed with respect to each
Plan participant shall be such amounts as are necessary to keep the accounts for
such Plan participant sufficient at all times to pay in full all benefits
payable with respect to such Plan participant.

 

(c)                                  In addition, within ten (10) business days
following the occurrence of a Change in Control, the Companies shall contribute
an amount equal to 300% of the aggregate expenses incurred by the Companies and
the Trustee in administering the Plan and the Trust during the last full
calendar year immediately preceding the occurrence of

 

--------------------------------------------------------------------------------


 

the Change in Control.  This contribution will not be designated for any
participant’s account, but will instead be applied to the payment of future
trust expenses.  If the aggregate expenses that were incurred by the Companies
and the Trustee in administering the Plan and the Trust during the last full
calendar year immediately preceding the occurrence of the Change in Control
cannot be determined with reasonable certainty prior to the date on which this
contribution is due, the amount of the contribution shall be $150,000.

 

The Trustee shall be under no obligation to collect any such contributions, and
all responsibility for determining the amount, timing, and types of
contributions made to the Trustee shall be upon the Companies or their
designees.

 

2.                                      DETERMINATION OF INSOLVENCY.  Effective
January 1, 2003, Section 2.3 of the Agreement is amended to read in full as
follows:

 

No portion of the Trust Fund shall be diverted to or used for any purpose other
than the payment of benefits pursuant to the Plan, or for the payment of
expenses of administering the Plan and the Trust, or for the payment of expenses
incurred in the making and administering of Trust investments pursuant to
Sections 4 and 5, until such time as the Companies’ obligations to make payments
pursuant to the Plan have been fully discharged; provided, and notwithstanding
anything in this Agreement to the contrary, at all times during the continuance
of this Trust, the principal and income of the Trust Fund shall be subject to
the claims of the general creditors of the Companies.  At any time that the
Trustee has actual knowledge, or has determined, that a Company is “Insolvent,”
it shall deliver any undistributed principal and income to satisfy such claims
as a court of competent jurisdiction may direct.  The Board of Directors and the
Chief Executive Officer of each Company shall have the duty to inform the
Trustee of that Company’s Insolvency.  If a Company or any person claiming to be
a creditor of a Company alleges in writing to the Trustee that such Company has
become Insolvent, and if the Trustee determines such allegation is made in good
faith and upon reasonable grounds, the Trustee shall immediately suspend
payments from the accounts established for participants and shall hold all
assets of such accounts subject to claims of such Company’s creditors.  The
Trustee shall then request, within 10 days, from such Company sufficient
information to determine if the Company is Insolvent.  If the Company shall fail
or refuse to supply sufficient information from which the Trustee may determine
if the Company is Insolvent within 30 days of the Trustee’s request, the Trustee
shall promptly request such information from the party which alleged that the
Company is Insolvent.  If, on the basis of the information so provided, the
Trustee determines that the Company is not Insolvent, it shall immediately
resume payments from the accounts established for participants, together with
payment of any amounts held back by the Trustee while making a determination as
to Insolvency.  If the Trustee determines that the Company is Insolvent, or if
it has not received sufficient information to make a determination as to the
Company’s solvency, it shall resume such payments (and make such payment for
amounts withheld pending the Trustee’s determination) only after the Trustee has
determined that the Company is not Insolvent or is no longer Insolvent.  Unless
the Trustee has actual knowledge of a Company’s Insolvency or has received
notice from the Company or a person claiming to be a creditor alleging that the
Company is Insolvent, it shall have no duty to inquire whether any Company is
Insolvent.  The Trustee may in all events rely on such evidence concerning the
Companies’ solvency as may be furnished to the Trustee which will give it a
reasonable basis for making a determination

 

2

--------------------------------------------------------------------------------


 

concerning the Companies’ solvency, and nothing in this Agreement shall in any
way diminish any right of the Plan’s participants or their beneficiaries to
pursue their rights as general creditors of the Companies with respect to
benefits payable to them pursuant to the Plan.  A Company shall be considered
“Insolvent” for the purposes of this Agreement if it is unable to pay its debts
as they mature, or if it is a party as a debtor to a proceeding pending under
the U.S. Bankruptcy Code or under any other applicable state or federal
bankruptcy law.

 

3.                                      PAYMENT OF BENEFITS.  Effective January
1, 2003, Section 3.1 of the Agreement is amended to read in full as follows:

 

Section 3.1.

 

The committee appointed to administer the Plan (the “Committee”) shall provide
the Trustee with complete instructions regarding the form and time of payment of
each account maintained under this Agreement for each Plan participant as soon
as administratively feasible after a contribution is first credited to that
account.  If a participant’s payment instructions with respect to an account
change, the Committee shall provide the Trustee with revised instructions as
soon as administratively feasible after any such change.  Any such revised
instructions that are not immediately effective shall indicate the date on which
they become effective.

 

If payment of a participant’s account has not already commenced and the Trustee
(i) has actual knowledge of the occurrence of an event that requires payment of
the account to commence (a “payment event”), (ii) is notified by the Committee
that a payment event has occurred, (iii) determines (in the absence of actual
knowledge and any notice from the Committee) that a Change in Control has
occurred as defined in Section 5.j. of the Plan, or (iv) in the case of a
participant’s termination of employment, is notified in writing by the
participant that the participant’s termination of employment has occurred, the
Trustee shall commence payment of the participant’s account in accordance with
the most recent applicable payment instruction unless payment must be suspended
due to a Company’s Insolvency as otherwise provided in this Agreement.  The
Trustee shall make a determination with respect to whether a Change in Control
has occurred if the Trustee receives notice that a Change in Control may have
occurred from any source other than the Committee.  Promptly after receiving
such notice of a possible Change in Control, the Trustee shall request from the
Committee all information relevant to the Trustee’s determination.  If the
Committee fails to provide information sufficient to demonstrate the absence of
a Change in Control within 30 days after the Trustee’s request, and the other
information received by the Trustee indicates that a Change in Control has
occurred, the Trustee shall commence payment of accounts (that are not payable
earlier) in the manner required upon the occurrence of a Change in Control.

 

Payments made by the Trustee from an account established for a participant shall
be debited against such account and shall cease when the balance credited to the
account has been reduced to zero or if earlier, when the Trustee determines,
based upon its review of the records of the Plan, that payment of any additional
amounts from the participant’s account will result in the payment of benefits in
excess of those required under the Plan.  The Trustee shall have no obligation
to perform such a review and consider such a determination until after (i) the
Committee notifies the Trustee and the participant (or, if the participant has
died, the participant’s beneficiary) of the potential excess payment, (ii) the
Trustee has been provided with

 

3

--------------------------------------------------------------------------------


 

all Plan records that may be reasonably required by the Trustee to make its
determination, and (iii) the participant (or beneficiary) has had a reasonable
time (not less than 30 days) to respond.  Pending its determination, the Trustee
shall continue payment of the affected account(s) in accordance with the
applicable payment instructions.

 

The Trustee shall be held harmless and shall not be liable for its acts with
respect to distributions from the Trust Fund if it has acted in good faith in
accordance with the most recent payment instructions provided by the Committee
and the provisions of this Section 3.1.

 

4.                                      PAYMENT OF EXPENSES.  Effective January
1, 2003, Section 3.2 of the Agreement is amended to read in ull as follows:

 

Section 3.2.  The Companies shall pay: (a) all broker fees and other expenses
incurred in connection with the sale or purchase of investments; (b) all
personal property taxes, income taxes, and other taxes of any kind at any time
levied and assessed under any present or future law upon, or with respect to,
the Trust Fund or any property included in the Trust Fund (other than income tax
amounts that are reasonably required to be withheld from payments by the Trust
to participants and beneficiaries); and (c) the Trustee’s own compensation and
all other reasonable expenses of administering the Plan and Trust; provided,
however, that payment of legal and/or professional fees reasonably incurred by
the Trustee and/or the Trust in making determinations regarding Insolvency
pursuant to Section 2.3 of this Agreement shall be made only if TCF Financial is
notified in advance of the Trustee’s retention of legal counsel and TCF
Financial or the Committee consents to such retention, which consent shall not
be unreasonably withheld.  Amounts due and payable to the Trustee that remain
unpaid more than thirty days after the Trustee gives TCF Financial notice of
such amounts shall incur interest at the highest rate of interest assessable by
the Trustee for overdue payments of any kind from any other customer.  In the
event the Trustee files suit to collect amounts due and unpaid under this
Section 3.2, the Companies shall reimburse the Trustee for the full amount of
the Trustee’s reasonable costs and attorneys’ fees incurred in connection with
the initiation, maintenance and resolution of such suit.  In any dispute
regarding amounts payable to the Trustee by the Companies pursuant to this
Section 3.2, the Companies shall have no right to any reduction in the amounts
payable to the Trustee based on the Trustee’s performance of its duties under
the Agreement (or any alleged failure to perform those duties), unless the
Trustee’s actions are shown by the Companies to have been arbitrary and
capricious.  Trust assets that are attributable to contributions designated for
the payment of plan expenses may be used to pay the amounts payable pursuant to
this Section 3.2.  None of the amounts payable pursuant to this Section 3.2
shall be payable from Trust assets that have been designated for a participant’s
account unless and until the Trustee has exhausted all of its other legal and
equitable remedies.  In that event all such remedies are exhausted, expenses
shall be charged to the Trust Fund without allocation among the accounts
established pursuant to Section 4, unless an expense is directly attributable to
one or more accounts, in which case such expense shall be charged directly to
such accounts.  The Trustee may dispose of Trust investments, if necessary, to
provide cash assets for the payment of expenses.  The Trustee shall not delay or
withhold payment to any participant or beneficiary on account of any dispute
regarding payments due under this Section 3.2.

 

4

--------------------------------------------------------------------------------


 

5.                                      TAX WITHHOLDING.  Effective January 1,
2003, Section 3.3 of the Agreement is amended to read in full as follows:

 

Section 3.3.  The Trustee shall make provision for the reporting and withholding
of any federal, state or local taxes that may be required to be withheld with
respect to payments from the Trust Fund, and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Companies.

 

6.                                      DELIVERY OF DISTRIBUTIONS.  Effective
January 1, 2003, Section 3.4 of the Agreement is amended to read in full as
follows:

 

Section 3.4.  Distributions pursuant to Section 3.1 shall be deemed to have been
sufficiently made if they are sent by first class mail to the participant or
beneficiary at the address last provided to the Trustee by the Committee, the
participant or the beneficiary.  If any such distribution is returned to the
Trustee unclaimed, the Trustee shall notify the Committee and shall not make any
further distributions to such payee until a current address for such payee is
determined.  If the payee cannot be located within twelve months after the
Trustee’s notice to the Committee is given, the Trustee shall solicit payment
directions from the Committee.

 

7.                                      INVESTMENT OF TRUST ASSETS.  Effective
January 1, 2003, Section 4.1 of the Agreement is amended to read in full as
follows:

 

Section 4.1.

 

a.                                       Except as otherwise specifically
provided herein, and subject to such investment guidelines as may be adopted by
the Committee and delivered to the Trustee, the Trustee may invest, reinvest,
and hold the assets of the Trust in whatever form of investment the Trustee may
see fit.  The Trustee shall not be restricted to those investments which are
authorized by the laws of any state for the investment of trust funds.  In
addition, the Trustee may, for reasonable periods of time, hold any part or all
of the Trust Fund uninvested or in cash without liability for interest thereon,
pending the investment of such funds or the payment of costs, expenses, or
benefits payable under the Plan in the banking department of any corporate
Trustee serving hereunder or of any other bank, trust company, or other
financial institution, including those affiliated in ownership.

 

b.                                      The Committee may from time to time
direct the Trustee in the investment, reinvestment, or disposition of the assets
of the Trust.  The Trustee will follow such directions and will have no duty to
question or make inquiries as to any investment direction of the Committee given
as provided herein; provided, that the Trustee shall invest, reinvest, and hold
any assets of the Trust with respect to which it has not received investment
directions in its discretion as provided in paragraph a.

 

c.                                       The Trustee shall not be liable for any
action taken or omitted by it pursuant to such written directions of the
Committee.

 

5

--------------------------------------------------------------------------------


 

8.                                      CONTRIBUTIONS.  Effective January 1,
2003, the penultimate sentence of Section 4.2 of the Agreement is amended to
read in full as follows:

 

All contributions received by the Trustee on behalf of a participant, and all
dividends or distributions made with respect to property allocated to such
participant’s account, shall be credited to such account.

 

9.                                      SUBJECT TO CLAIMS OF CREDITORS. 
Effective January 1, 2003, Section 4.3 of the Agreement is amended to read in
full as follows:

 

Section 4.3.  Notwithstanding the foregoing, the rights of each Plan participant
to the amounts credited to his account shall be subject to the claims of the
Companies’ general creditors.

 

10.                               DIRECTIONS.  Effective January 1, 2003, the
last sentence of paragraph h of Section 5.1 of the Agreement is deleted without
being replaced.

 

11.                               DIRECTIONS.  Effective January 1, 2003,
paragraph c of Section 7.1 of the Agreement is amended to read in full as
follows:

 

c.                                       Any notice, direction, certification,
or other writing, given by a Plan participant pursuant to this Agreement which
is believed by the Trustee to be genuine and to have been sent by such
participant.

 

12.                               INDEMNIFICATION.  Effective January 1, 2003,
the second sentence of Section 7.2 of the Agreement is amended to read in full
as follows:

 

The Trustee shall be held harmless and shall be fully indemnified by TCF
Financial, its successors and assigns from any liability, including reasonable
legal and professional services expenses, for any actions directed pursuant to
this Agreement by TCF Financial, the Committee, or any Plan participant or
beneficiary.

 

13.                               APPOINTMENT AND REMOVAL OF TRUSTEES. 
Effective January 1, 2003, Sections 8.1 and 8.2 of the Agreement shall be
amended to read in full as follows:

 

Section 8.1.  The Trustee acting hereunder shall be one or more qualified
corporations appointed by TCF Financial to serve in such capacity.  The number
of Trustees shall not be increased or decreased except with the written consent
of at least two-thirds of the aggregate of (i) the Plan’s participants  who are
active employees, (ii) the participants who are former employees but who are
entitled to benefits under the Plan and (iii) the beneficiaries of deceased
participants who are entitled to benefits under the Plan (counting the multiple
beneficiaries of a single participant as one beneficiary, whose consent is given
only if a majority of such beneficiaries give their consent).  Upon any
determination to increase the number of Trustees, or upon the removal or
resignation of any Trustee, the vacancy or vacancies so created shall be filled
by such qualified corporations as may be appointed by the Board of Directors of
TCF Financial and approved in writing by at least two-thirds of the aggregate of
(i) the Plan’s participants who are active employees, (ii) the participants who
are former employees but who are entitled to benefits under the Plan and (iii)
the beneficiaries of deceased participants who are

 

6

--------------------------------------------------------------------------------


 

entitled to benefits under the Plan (counting the multiple beneficiaries of a
single participant as one beneficiary, whose consent is given only if a majority
of such beneficiaries give their consent).  If the Board of Directors of TCF
Financial fails to make such an appointment or the appointed corporation fails
to receive the required written consent, and if there is no other Trustee then
acting, a successor Trustee or Trustees shall be appointed by a court of
competent jurisdiction.  Any such appointment shall be effective upon the
acceptance thereof in writing by the qualified corporation so appointed and
delivery of a signed copy of such acceptance to the Trustee then in office.

 

Section 8.2.  The Trustee, and any successor to any Trustee, may be removed by
the Board of Directors of TCF Financial at any time upon the receipt by the
Board of Directors of TCF Financial of the consent of at least two-thirds of the
aggregate of (i) the Plan’s participants who are active employees, (ii) the
participants who are former employees but who are entitled to benefits under the
Plan and (iii) the beneficiaries of deceased participants who are entitled to
benefits under the Plan (counting the multiple beneficiaries of a single
participant as one beneficiary, whose consent is given only if a majority of
such beneficiaries give their consent) to such removal and upon the giving of 30
days’ prior written notice to such Trustee and to any other Trustee then
acting.  Such removal shall be effective on the date specified in such written
notice; provided, that notice shall theretofore have been given to the Trustee
of the appointment of a successor Trustee or Trustees in the manner hereinafter
set forth.

 

14.                               AMENDMENT OF TRUST.  Effective January 1,
2003, Section 9.1 of the Agreement is amended to read in full as follows:

 

Section 9.1.  This Agreement may be amended at any time and from time to time
upon the approval of the Board of Directors of TCF Financial; provided, however,
that no amendment shall be effective unless it has the written consent of all
participants, all participants who are former employees but who are entitled to
benefits under the Plan, and all beneficiaries of deceased participants who are
entitled to benefits under the Plan.  (If a single participant has multiple
beneficiaries, all of such beneficiaries shall be deemed to have consented if a
majority of such beneficiaries consent, and none of such beneficiaries shall be
deemed to have consented if less than a majority of such beneficiaries
consent.)  In the event that all of the Plan’s participants and beneficiaries do
not consent to a proposed amendment, such amendment shall not take effect but
the Trust assets credited to the accounts of the consenting participants and
beneficiaries shall be transferred to a separate trust established pursuant to
an agreement that is identical to this Agreement in all respects except that it
may include the proposed amendment.

 

15.                               TERMINATION OF TRUST.  Effective January 1,
2003, Section 9.2 of the Agreement is amended to read in full as follows:

 

Section 9.2.  The Trust shall not be terminated until such time as all of the
Companies’ obligations to make distributions pursuant to the Plan have been
fully discharged unless all of the participants and beneficiaries who are
entitled to benefits under the Plan consent in writing to an earlier
termination.  (If a single participant has multiple beneficiaries, all of such
beneficiaries shall be deemed to have consented if a majority of such
beneficiaries consent, and none of such beneficiaries shall be deemed to have
consented if less than a majority of such beneficiaries consent.)  If all of
such participants and beneficiaries do not consent to an early termination, the

 

7

--------------------------------------------------------------------------------


 

Trust shall terminate only with respect to the consenting participants and
beneficiaries but shall continue in effect with respect to the nonconsenting
participants and beneficiaries.  Upon a termination or partial termination of
the Trust, the Trust assets, if any, that remain in the accounts established for
the consenting participants and beneficiaries shall be paid or distributed to
TCF Financial or its successors in interest.

 

*  *  *  *  *

 

IN WITNESS WHEREOF, TCF Financial and the Trustee have executed this instrument
as of the date first written above.

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By:

/s/ Gregory J. Pulles

 

 

Title:

Vice Chairman, General Counsel and

 

 

 

Secretary

 

 

[NO SEAL]

 

Attest:

 

By:

 /s/ Diane O. Stockman

 

As its:

General Counsel for Corporate Affairs

 

 

 

 

 

THE FIRST NATIONAL BANK IN SIOUX
FALLS

 

 

 

 

 

By:

 /s/ Dick J. Corcoran

 

 

Title:

 Executive Vice President

 

 

[NO SEAL]

 

Attest:

 

 

By:

 /s/ Tom Mark

 

As its:

Vice President and Trust Officer

 

 

8

--------------------------------------------------------------------------------